Citation Nr: 0944425	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include articular defect at L5-S1.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 
1970.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  

A hearing was held on October 19, 2007, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A.             
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

In March 2008, the Board remanded the matter for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The most probative evidence indicates any current low 
back disability is not causally related to his active service 
or any incident therein, nor was any preexisting back 
disability aggravated during service.




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service and may not be presumed to be.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1137, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO provided the appellant with notice in 
February 2005, prior to the initial decision on the claim in 
May 2005.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the February 2005 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.

Additionally, the June 2006 statement of the case (SOC), the 
December 2006 supplemental statement of the case (SSOC), and 
the July 2009 SSOC notified the Veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2005 and April 2008 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2005 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The February 2005 and April 2008 letters requested that the 
Veteran complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters informed him that it was 
his responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  Following the March 
2006 letter, the RO readjudicated the Veteran's claim for 
service connection in a June 2006 SOC.  Thus, VA cured any 
defect in the notice before the case was transferred to the 
Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board concludes below that the Veteran is not entitled to 
service connection for a low back disorder.  Thus, any 
questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The Veteran provided testimony at 
the October 19, 2007 hearing and the transcript has been 
reviewed.  Moreover, the Veteran was afforded VA examinations 
in August 2006 and March 2009.  In this regard, the Board 
finds that the examinations are more than adequate as the 
examiners reviewed the pertinent records to include the 
service treatment records and post-service records, 
considered the Veteran's statements, and provided opinions 
with supporting rationale.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  As such, a remand for any additional VA 
examination is not warranted.  VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
appellant's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.

LAW AND ANALYSIS

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R.           §§ 3.307(a)(3), 3.309(a).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.        § 1111.  
History provided by the Veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown,     7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-2003 (July 
16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that 'clear and convincing' burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an 'onerous' evidentiary standard, 
requiring that the no-aggravation result be 'undebatable.'  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands-- that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that '[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.'  
38 U.S.C.A.           § 1153; 38 C.F.R. § 3.306(a).  For 
Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.              38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The VA General Counsel's opinion indicated that there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for 
service connection purposes in that congenital diseases may 
be recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on 
the other hand, because of 38 C.F.R. § 3.303(c), may not be 
service-connected although service connection may be granted 
for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82- 
90.

Initially, the Board notes that the objective medical 
evidence of record suggests that the Veteran has a congenital 
defect of the spine that includes pars interarticularis 
defect and spondylolysis.  See VA examination reports.  
However, the Veteran also has a diagnosis of degenerative 
disc disease and there is evidence that the Veteran's current 
low back disorder may be directly related to active service.  
As such, the Board will consider whether service connection 
is warranted under both avenues.

The Veteran's enlistment examination report does not reveal a 
diagnosis of any low back disorder to include pars 
interarticularis defect or spondylolysis.  Thus, the Board 
finds that the presumption of soundness attaches in this 
case.  38 U.S.C.A.          § 1111.  In order to rebut the 
presumption of soundness, there must be clear and 
unmistakable evidence that the Veteran's disorder preexisted 
service.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003).  In this regard, the Board notes that there is 
sufficient medical evidence indicating that a low back 
disorder preexisted the Veteran's period of active service.  
The post-service medical records, to include VA examination 
reports, state that the Veteran's spondylolysis and pars 
interarticularis defect were congenital and most likely 
present prior to service.  Specifically, the March 2009 VA 
examiner reviewed the claims file and the Veteran's medical 
history and opined that based on the documentation and the 
Veteran's back pain and imaging studies, the Veteran most 
likely developed spondylolysis as an adolescent that was 
never detected as the Veteran was asymptomatic.  He remained 
asymptomatic until the 1990s when he started to develop 
degenerative disk disease with spinal stenosis of his lumbar 
spine, which is the probable cause of his low back pain.  
Further, a VA examination conducted in October 1971 revealed 
x-ray evidence of a bilateral congenital defect in the pars 
interarticularis at the L5-S1 level.  In this case, the Board 
finds that the consistent characterization of the Veteran's 
conditions as congenital by medical professionals rises to 
the level needed to meet the standards of clear and 
unmistakable evidence of the pre-service existence of a low 
back disorder.  

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's conditions clearly 
and unmistakably preexisted service.  The Board must also 
determine whether the preexisting disorder was aggravated 
during service.  In this regard, the service treatment 
records are silent for any evidence related to the Veteran's 
back.  The November 1970 separation examination report shows 
that the Veteran's spine was clinically evaluated as normal 
and does not reveal any complaints or documentation related 
to the lower back.  Further, in the November 1970 report of 
medical history, the Veteran checked no as to having back 
trouble of any kind.  For the purposes of entitlement to VA 
compensation benefits, aggravation requires more than that a 
preexisting disorder become intermittently symptomatic during 
service.  There must be permanent advancement of the 
underlying pathology.  As the service treatment records are 
completely negative for any indication of a back disorder, 
the evidence is not sufficient to show that the underlying 
condition worsened.  Falzone v. Brown, 8 Vet. App. 398, 402 
(1995), See also Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  Therefore, the Board is of the opinion that 
there is clear and unmistakable evidence establishing that 
the Veteran's preexisting conditions did not chronically 
worsen or increase in severity during his period of service.  

Based on the foregoing, the Board finds the Veteran's 
spondylolysis and pars interarticularis defect clearly and 
unmistakably existed prior to service and were not aggravated 
by service.  Thus, the presumption of soundness is rebutted. 
38 U.S.C.A. § 1111. See also VAOPGCPREC 03-2003 (July 16, 
2003).  The Board finds further, that a discussion of whether 
the presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the Veteran's spondylolysis and 
pars interarticularis defect were not aggravated by service 
in order to conclude that there was a preexisting disorder.  
VA's General Counsel found that such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b).  Id.  Accordingly, the Board concludes that 
service connection for spondylolysis and pars 
interarticularis defect is not warranted.  

In turn, the record also reveals that the Veteran has a 
diagnosis of degenerative disc disease.  In essence, the 
Veteran has contended that although he may have a congenital 
defect, his current low back disorder, to include 
degenerative disc disease, is distinct from the defect and 
was incurred during his period of active military service.  
Therefore, the Board will also address the elements of direct 
service connection.  

As noted above, the service treatment records do not contain 
any evidence regarding a low back disorder.  The June 1970 
record shows that the Veteran suffered an injury to the left 
buttock due to a punji stick.  However, again, the service 
treatment records do not reveal that the Veteran suffered an 
injury to the lower back.  Nonetheless, the Veteran has 
asserted that he injured his back while conducting his combat 
duties.  See August 2006 VA examination report.  The record 
reflects that the Veteran engaged in combat while on active 
duty in the Republic of Vietnam, as exemplified by the Combat 
Infantryman Badge (CIB) as well as his documented Purple 
Heart.  The provisions of 38 U.S.C.A. § 1154(b) provides that 
in the case of any Veteran who engaged in combat with the 
enemy in active military service during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  The Board 
notes that § 1154(b) only serves to lighten the evidentiary 
requirement for showing service incurrence of an injury or 
disease; it does not lighten the evidentiary requirements for 
proving a claim via competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Kessel v. 
West, 13 Vet. App. 9 (1999); Brock v. Brown, 10 Vet. App. 
155, 162 ("reduced evidentiary burden provided for combat 
veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'); Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 138 (1997) ("[s]ection 1154(b) provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service but 
not a basis to link etiologically the condition in service to 
the current condition").  Thus, even accepting the Veteran's 
contentions regarding a back injury during a combat incident 
as true, the injury appears to have been acute and transitory 
as the November 1970 separation examination report shows that 
the Veteran's spine was clinically evaluated as normal and 
does not reveal any complaints or documentation related to 
the lower back.  Further, in the November 1970 report of 
medical history, the Veteran checked no as to having back 
trouble of any kind.  

The earliest manifestation of any back-related problems was 
shown in 1971, less than 1 year after separation from active 
service.  The Veteran complained of low back pain when 
standing for long periods of time.  A VA examination 
conducted in October 1971 revealed x-ray evidence of a 
bilateral congenital defect in the pars interarticularis at 
the L5-S1 level.  The examiner noted that this was a 
congenital defect.  There was no evidence of degenerative 
disc disease at this time.  Further, there is no evidence of 
degenerative disc disease until many years after separation 
from service and there are no further complaints of low back 
pain until the 1990s.  See VA treatment records.  

The Veteran was afforded a VA examination in August 2006.  
The Veteran reported that he was injured in combat in Vietnam 
when he was forced to jump off an armored personnel carrier 
with a rucksack on his back.  The Veteran landed on a punji 
stick, which impaled the Veteran close to the rectum.  The 
Veteran stated that he suffered from back pain ever since the 
injury occurred in 1970; however, the examiner noted that 
there were no complaints of back pain until 1990.  A 
diagnosis of the Veteran's current back condition was 
degenerative disk disease in the lumbosacral spine and 
degenerative joint disease in the lumbosacral spine with 
spinal stenosis at L5-S1.  The examiner opined that it was 
less likely as not that the puncture wound to the left 
buttock resulted in the current lumbar spine disability.  The 
puncture wound to the left buttock represented an injury to 
the soft tissue of the buttock and did not appear to result 
in a bony injury to the spine, and for this reason would be 
unlikely to have caused the current lumbar spine disability.  
Also, given that there did not appear to be medical evidence 
of a spine disability seen in the late 1970s or 1980s, it did 
not appear that the current disk disease or spine disease in 
the lumbosacral spine was secondary to the jump from the 
armored personnel carrier.  It was more likely that the spine 
disease seen in the lumbosacral spine was related to the 
congenital defect that was diagnosed in the spine and to the 
normal wear and tear seen in the spine and from work done 
after discharge from the military service.  

In a January 2008 letter, the Veteran's private physician, 
Dr. S.P. explained that he reviewed the Veteran's medical 
records and examined him.  He explained that although the 
Veteran had a congenital defect in the lumbar spine, he did 
not have any back pain until after the injury.  Dr. S.P. 
opined that the Veteran's back pain was a result of the 
injury and not due to his congenital defect.  

The Veteran was afforded another VA examination in March 
2009.  The claims file was reviewed.  The examiner noted that 
a CT scan of the lumbar spine, completed in February 2009, 
reveals an impression of stable postoperative changes with 
posterior fusion at levels of L4 through S1, grade 1 
anterolisthesis of L5 with respect to S1 with a locked facet 
on the right, and multilevel severe degenerative disc disease 
of the lumbar spine with varying degrees of spinal canal 
stenosis.  The Veteran reported that he was having pain going 
down both legs that started in 1971.  The examiner listed a 
diagnosis of lumbar spondylosis.  The examiner opined that it 
was less likely as not that the Veteran's low back condition 
was caused by or a result of a fall in 1970 fall on a pungi 
stick and sustained a puncture wound.  The service treatment 
records documented a puncture wound to the Veteran's buttock, 
but no neurovascular compromise in 1971.  He healed from the 
injury and had no complaints of back pain on his separation 
exam.  Upon a claim submitted in 1971 to 1972, the Veteran 
was found to have bilateral L5 spondylolisthesis on x-ray.  
There was no documentation of any complaints by the Veteran 
of back pain again until the 1990s, twenty years after the 
injury.  The complaints continued to persist and the Veteran 
had an MRI in 1996, which was noncontributory.  A CT was 
obtained in 2002 which demonstrated lumbar spondylosis in 
addition to the spondylolysis at L5.  The examiner stated 
that in review of spondylolysis on up to date:  spondylolysis 
is an acquired condition and is most commonly acquired early 
in live.  Spondylolysis most commonly occurs at the L5 
vertebra.  Based on the documentation and the Veteran's back 
pain and imaging studies, the examiner opined that the 
Veteran most likely developed spondylolysis as an adolescent 
that was never detected as the Veteran was asymptomatic.  He 
remained asymptomatic until the 1990s when he started to 
develop degenerative disk disease with spinal stenosis of his 
lumbar spine, which is the probable cause of his low back 
pain.  Therefore, it was less likely than not that his fall 
on a punji stick in 1971 was the cause of his current lumbar 
spondylolysis.  The examiner further noted that while there 
may have been some mild trauma to his lumbar spine on landing 
during his injury in 1971, there was no evidence to support 
that the Veteran had any immediate neurovascular compromise 
or any persistent low back pain injury due to this injury.  
Due to the length of time between the injury and the 
development of chronic low back pain, there was nothing to 
suggest a causal relationship between the two.  

The Board must assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).

The Board notes that while the August 2006 and March 2009 VA 
examiners gave the opinion that the Veteran's low back 
disorder pre-existed service as a congential defect, the 
March 2009 VA examiner also provided an opinion as to whether 
the Veteran's current low back disorder, to include 
degenerative disc disease, was directly related to active 
service.  The March 2009 VA examiner reviewed the complete 
claims file including the private physician's statement and 
the previous VA examination report, and concluded that the 
Veteran's current low back disorder was not related to active 
service.  The examiner explained that the absence of 
complaints of back pain for 20 years in addition to the lack 
of in-service documentation of an injury, made it less likely 
as not that the Veteran's current low back disorder was 
related to service.  In contrast, the Board observes that Dr. 
S.P.'s opinion did not include a supporting rationale and did 
not explain the absence of medical evidence for 20 years 
regarding the Veteran's low back disorder.  There was no 
explanation or discussion of the other relevant facts in this 
case, in particular, the lack of complaints during active 
service.  The value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995). See also 
Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, based on the foregoing, the Board attaches 
greater probative weight to the opinion from the March 2009 
VA examiner who had the benefit and review of all pertinent 
medical records and who provided a thorough rationale 
supported by the record.  Accordingly, service connection for 
a low back disorder is denied.

The Board has considered the Veteran's statements as to the 
onset and chronicity of his disability.  During the October 
19, 2007 hearing, the Veteran testified that he experienced 
pain in his back since separation from active service.  In 
Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, 
the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  First, the 
service treatment records do not reveal that the Veteran 
suffered from a back injury.  Additionally, although the 
October 1971 examination report shows that the Veteran 
complained of back pain on long standing, there is no 
evidence of complaints of back pain from 1973 to the 1990s.  
Also, the October 1971 VA examiner stated that he examined 
the Veteran in February 1971 and the Veteran did not report 
any complaints related to his back.  As such, the Board finds 
that the post-service medical evidence weighs against the 
Veteran's reports of chronicity since active service.  See 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).

The Board also considered the Veteran's statements and that 
of his family.  In a letter received on May 2008, the 
Veteran's daughter, L.M.D. explained that she lived with her 
father until she was 19 years old and she could not remember 
a time that he did not complain of back pain.  While the 
Veteran and his daughter are competent to discuss visible 
symptomatology, the statements do not establish a link 
between the Veteran's service and his current low back 
disorder.  VA regards lay statements to be competent evidence 
of descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's and his daughter's 
opinions are of no probative value in this instance as these 
contentions of causation were not shown to be supported by 
medical personnel.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  As lay persons, they are not competent to offer 
opinions on medical causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Id.  

Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing any arthritis manifested 
itself to a degree of 10 percent or more within one year from 
the date of his separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a). 

In summary, for the reasons set forth above, the Board finds 
that service connection for a low back disorder is not 
warranted, on a direct basis, on a presumptive basis, or on 
an aggravation basis.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a low back disorder is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


ORDER

Entitlement to service connection for a low back disorder, to 
include articular defect at L5-S1, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


